DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DI PIETRO et al (US 2017/0099310) in view of SCHULTZ et al (US 2017/0019335)
Regarding claim 1, 8, 15, DI PIETRO et al (US 2017/0099310) method, comprising: 
receiving, by a device, information associated with a service (DI PIETRO: ¶67-68, ¶98, ¶75, Fig. 4, a device implementing the process of 400 receives, at its control enforcer component, information regarding the portion of the traffic in terms of percentage (¶66) on which at least one security service (including DPI, SLN, and network sensing, ¶34) needs to be implemented); 
implementing, by the device and based on receiving the information, the service via a service chain (DI PIETRO: ¶75-77, implementing a service chain by using device’s control enforcer component based on the received information at the control enforcer of the device); 
receiving, by the device and based on implementing the service chain, network traffic information associated with a flow, wherein the network traffic information includes a security indicator that identifies a risk level of the flow as compared to a previous security indicator (DI PIERTO: ¶77, ¶71, ¶50, the network traffic information in form of detection/ML results is determined by the device by at least its SLN process; at least an indication of attack or anomalies (equivalent to security indicator that identifies there is a risk level) and when there is no signs of attack of anomalies (equivalent to a low risk level)); and 
selectively modifying, by the device and based on receiving the network traffic information, the service, wherein the network services is selectively modified by being increased based on the security indicator identifying that the risk level of the flow is increased as compared to the previous security indicator, and wherein the network services is selectively modified by being reduced based on the security indicator identifying that the risk level of the flow is reduced as compared the previous security indicator (DI PIERTO: Fig. 4, ¶75, ¶66, ¶98, the packet capture criteria including the percentage of the traffic to be captured for implementing at least the network sensing, DPI and SLN process, is selectively adjusted by the device using at least its capture control component; the capture control component changing the amount to higher amount in presence of anomaly and reduces the amount/percentage in absence on anomaly detection; this modification and adjustment is performed in a loop format).
DI PIETRO remains silent regarding the services applied by a service chain and the modifying the service comprising modifying the service chain by selectively modifying a quantity of network services associated with the service chain.
However, SCHULTZ et al (US 2017/0019335) discloses the services applied by a service chain and the modifying the service comprising modifying the service chain by selectively modifying a quantity of network services associated with the service chain (SCHULTZ: ¶22, ¶59, Fig. 6, services are applied  to the traffic based by a service chain and based on the risk level determination, the service chain is modified by adding or removing functional blocks from the service chain).
A person of ordinary skill in the art working with the invention of DI PIERTO would have been motivated to use the teachings of SCHULTZ as it provides a way to improve control over the order of services that need to be applied to the traffic. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of DI PIERTO with teachings of SCHULTZ in order to improve control over the order of services.

Regarding claim 2, 9, 16 DI PIETRO modified by SCHULTZ discloses a method of claim 1/8/15, wherein the service chain is modified based on modifying a number of network devices that implement a particular network service of the service chain (SCHULTZ: ¶22, number of nodes are added or removed in order to modify the service chain).

Regarding claim 3, 10, 17 DI PIETRO modified by SCHULTZ discloses method of claim 1/8/15, wherein the service chain is associated with a set of network services that is applied in a particular order on network traffic associated with the flow (SCHULTZ: ¶22, ¶46, number of services are applied in a particular order determined by the order of the function block).

Regarding claim 4, 11, 18, DI PIETRO modified by SCHULTZ discloses method of claim 1/8/15, wherein the network traffic information includes information collected by a set of network devices that implement the service chain in association with the flow (SCHULTZ: ¶61, based on network traffic information is collected by the service chain’s function block and this information is about the traffic of the traffic flow).

Regarding claim 5, 12, 19 DI PIETRO modified by SCHULTZ discloses method of claim 1/8/15, further comprising: modifying the service chain based on modifying at least one of an action or a firewall rule (SCHULTZ: ¶82, firewall function is enabled thereby modifying the service chain).

Regarding claim 6, 13, 20 DI PIETRO modified by SCHULTZ discloses method of claim 1/8/15, further comprising: generating configuration information to permit a set of network devices to implement the modified service chain; and providing the configuration information to the set of network devices (SCHULTZ: ¶27, ¶22, the configuration information is generated by a management device and provided to the set of network devices to implement the service chain or modification in the service chain).

Regarding claim 7,  14, DI PIETRO modified by SCHULTZ discloses method of claim 1, further comprising: receiving network topology information; and configuring a set of network devices to implement the modified service chain based on the network topology information (SCHULTZ: ¶56, topology information is received and based on this topology information, deploying and implementing the service chain and modified service chain when it is modified).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 10637750. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-20 of application claim all that is recited in claim 1-20 of the patent. An omission of an element and its functions is obvious variation if the function of the element is not desired (Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989)) (See MPEP, 2144.04 (ll)(a)).
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 11252054. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-20 of application claim all that is recited in claim 1-20 of the patent. An omission of an element and its functions is obvious variation if the function of the element is not desired (Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989)) (See MPEP, 2144.04 (ll)(a)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461